DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthold et al (US 20090099637).
Regarding claim 1, Barthold et al (hereafter Barthold) discloses an endoprosthesis delivery system comprising: an elongate member (12) having a proximal end and a distal end, the elongate member being configured to support an endoprosthesis (figure 2) proximal to its distal end; and an end cap (24, 28, 11)having a proximal end and a distal end, the proximal end of the end cap including a section having a reduced profile (section at reference numeral 26 in figure 2c), wherein the reduced profile includes a protrusion (24) that is configured to support a covering member (20) surrounding the endoprosthesis (surrounds the distal end crowns of the prosthesis); wherein the end cap is coupled to the elongate member such that the proximal end of the end cap is adjacent and distal to the distal end of the elongate member (figure 1a).
Regarding claim 2, Barthold discloses all of the limitations set forth in claim 1, wherein the reduced profile includes a taper that decreases in diameter proximally (figure 1a).
Regarding claim  3, Barthold discloses all of the limitations set forth in claim 1, wherein the protrusion (24) is a fin (figure 1a, 1c).
Regarding claim 4, Barthold discloses all of the limitations set forth in claim 3, wherein the fin has a length, a width, and a height (the fin inherently has a length, width, height since it is a structure with dimensions).

Regarding claim 6, Barthold discloses all of the limitations set forth in claim 4, wherein a length of the section having the reduced profile exceeds the length of the fin (the reduced profile can be defined to extend from reference numeral 24 to the proximal most end of structure 16, whereas the length of the fin can be defined from reference numeral 24 to the distal end of structure 26).
Regarding claim 7, Barthold discloses all of the limitations set forth in claim 4, wherein the height of the fin corresponds to a diameter of the end cap in a region distal to the section having the reduced profile (figure 1a, 1c).
Regarding claim 8, Barthold discloses all of the limitations set forth in claim 4, wherein the fin is curved, bent, or otherwise non-straight along its length (figures 1a, 1c, curved in a direction radially outward along its length).
Regarding claim 9, Barthold discloses all of the limitations set forth in claim 3, wherein the fin is straight relative to a longitudinal axis of the end cap (see image below, fin extends straight along a longitudinal axis of the end cap). 

    PNG
    media_image1.png
    280
    345
    media_image1.png
    Greyscale

Regarding claim 10, Barthold discloses all of the limitations set forth in claim 9, wherein the fin extends along the section having the reduced profile such that that a plane parallel to the fin is parallel to and intersects with the longitudinal axis of the end cap (figure 1c, plane extending parallel to fin along axis in image above would lie transverse to the longitudinal axis of the end cap).
Regarding claim 11, Barthold discloses all of the limitations set forth in claim 3, wherein the fin is angled relative to a longitudinal axis of the end cap (see image below)

    PNG
    media_image2.png
    280
    331
    media_image2.png
    Greyscale

Regarding claim 12, Barthold discloses all of the limitations set forth in claim 11, wherein the fin extends along the section having the reduced profile such that that a plane 
Regarding claim 13, Barthold discloses all of the limitations set forth in claim 3, wherein the end cap includes a plurality of fins (figure 1c)
Regarding claim 16, Barthold discloses all of the limitations set forth in claim 1, wherein the section having the reduced profile includes a plurality of ridges (24, 27) that define the protrusion (figure 2c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barthold et al (US 20090099637) as applied to claim 3 above, and further in view of Tatalovich et al (US 20130204344).
Regarding claim 14, Barthold discloses all of the limitations set forth in claim 3, further comprising an outer shaft (retractable sleeve, paragraph 0067), but does not disclose that the fin is configured to deflect upon retraction of the end cap into the outer shaft. However, Tatalovich et al (hereafter Tatalovich) teaches a stent retaining system, wherein it was known in the art at the time of the invention to make radially projecting members of a retaining ring formed of a soft plastic, rubber, or other materials with elastomeric properties that may be temporarily deformed upon the application of pressure thereto, wherein they deflect upon compression by a sheath in order to securely retain a stent (paragraph 0101). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the reduced profile section and therefore the fin of the device of Barthold comprise a soft plastic, rubber, or other materials with elastomeric properties, such that the fin is configured to deflect upon retraction of the end cap into the outer shaft in order to securely retain the stent. 
Regarding claim 15, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 14, wherein Tatalovich further discloses an interlock mechanism wherein a fin of a retaining device is configured to fold when positioned within an outer sheath (figures 15A, 15B, . 
Claims 17- are rejected under 35 U.S.C. 103 as being unpatentable over Barthold et al (US 20090099637) as applied to claim 3 above, and further in view of Tatalovich et al (US 20130204344).
Regarding claims 17 and 30, Barthold discloses an endoprosthesis delivery system comprising: an elongate member (12); an endoprosthesis (figure 2) disposed about the elongate member; and an end cap (24, 28, 11) positioned such that a proximal end of the end cap is distal to a distal end of the endoprosthesis; wherein the proximal end of the end cap comprises a section having a reduced profile (section at reference numeral 26 in figure 2c), and wherein the reduced profile includes a protrusion (24) to retain the distal crowns of the endoprosthesis retracted into an outer shaft (retractable sleeve). Barthold does not disclose the protrusion is configured to deflect to allow for retraction of the end cap into an outer shaft. However, Tatalovich teaches a stent retaining system, wherein it was known in the art at the time of the invention to make radially projecting members of a retaining ring formed of a compressible material, such that the ring is deformed in a way that the outer radial edge overlies and is pressed into the ends of the stent (paragraph 0102) in order to securely retain a stent (paragraph 0101). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the protrusion of the device of Barthold a compressible material, such that 
Regarding claim 18, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 17, wherein Barthold further teaches the reduced profile includes a taper that decreases in diameter proximally (figure 1a).
Regarding claim 19, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 17, wherein the protrusion is a fin (Barthold, figure 1c).
Regarding claim 20, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 19, wherein the fin has a length, a width, and a height (the structures is three-dimensional and therefore inherently have a length, width, and height).
Regarding claim 21, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 20, wherein the length of the fin corresponds to a length of the section having the reduced profile (the section of reduced profile can be defined by the length of the fin as seen in figure 1c, since the reduced profile is just a section of the end cap).
Regarding claim 22, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 20, wherein a length of the section having the reduced profile exceeds the length of the fin (the reduced profile can be defined to extend from reference numeral 24 to the proximal most end of structure 16, whereas the length of the fin can be defined from reference numeral 24 to the distal end of structure 26).
Regarding claim 23, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 20, wherein the height of the fin corresponds to a diameter of the endoprosthesis when constrained in a delivery configuration (figures 1a, 1c).

Regarding claim 25, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 19, wherein the fin is straight relative to a longitudinal axis of the end cap(see image below, fin extends straight along a longitudinal axis of the end cap).

    PNG
    media_image1.png
    280
    345
    media_image1.png
    Greyscale

Regarding claim 26, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 25, wherein the fin extends along the section having the reduced profile such that that a plane parallel to the fin is parallel to and intersects with the longitudinal axis of the end cap (figure 1c, plane extending parallel to fin along axis in image above would lie transverse to the longitudinal axis of the end cap).
Regarding claim 27, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 19, wherein the fin is angled relative to a longitudinal axis of the end cap (see image below)

    PNG
    media_image2.png
    280
    331
    media_image2.png
    Greyscale



Regarding claim 28, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 27, wherein the fin extends along the section having the reduced profile such that that a plane parallel to the fin is non- parallel with and intersects with the longitudinal axis of the end cap (figure 1b, plane extending parallel to fin along axis in image above would lie non-parallel to the longitudinal axis of the end cap).
Regarding claim 29, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 19, wherein the end cap includes a plurality of fins (figure 1c).


Regarding claim 32, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 17, wherein the endoprosthesis is a stent (paragraph 0058).
Regarding claim 33, Barthold in view Tatalovich of teaches all of the limitations set forth in claim 17, wherein the endoprosthesis is a stent-graft (paragraph 0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771